Citation Nr: 1036119	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the Veteran's claim for service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective November 18, 2005.

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional medical evidence directly to the 
Board, with a waiver of initial RO consideration of the evidence.  
This evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for bilateral 
hearing loss, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board notes that the Veteran's original VA claims file has 
been lost, and that the current file has been rebuilt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his Board hearing, the Veteran testified that his bilateral 
hearing loss had worsened since his last VA examination in 
October 2009.  The United States Court of Appeals for Veterans 
Claims has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  As there is an indication that the Veteran's 
bilateral hearing loss disability has possibly increased in 
severity, he will be provided an opportunity to report for a 
current VA audiological examination to ascertain the present 
status of the service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  

If the Veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

2.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination to assess the current severity of 
his bilateral hearing loss.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished, to include pure tone 
audiometric and speech recognition (Maryland 
CNC word list) testing, and all clinical 
findings should be reported in detail.

In addition to providing audiometric 
findings, the examiner must provide a full 
description of the functional effects of the 
Veteran's bilateral hearing loss on his daily 
life and on his ability to work.  The 
examiner must provide a rationale for any 
opinions offered.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial, 
compensable rating for bilateral hearing 
loss, in light of all pertinent evidence and 
legal authority.  In adjudicating the claim, 
the RO should consider and discuss whether 
staged rating, pursuant to Fenderson (cited 
above), is warranted.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


